Bigelow, C. J.
The defendant had no right to ask for an allowance of his exceptions. He did not allege them or present them to the court until after the adjournment of the term without day. Gen. Sts. c. 115, § 7. The agreement between the parties was not intended to enlarge the time within which exceptions might be filed and allowed. The true interpretation of the stipulation is, that the right to take exception was not abridged or restricted except in the particulars as to which the parties specifically agreed to waive all objections.
The power to reserve a case on questions of law under Gen. Sts. c. 112, § 10, is vested exclusively in the judge before whom the trial, or other proceeding in which questions may arise, takes place. It is a power resting in the exercise of a sound discretion, which the whole court will in no degree revise or control. Nor ought it to be used unless the questions are of so grave or *152doubtful a nature as, in the opinion of the presiding judge, to require further consideration, or the case is of a nature to render such a mode of determining the questions of law involved in it expedient or necessary for the final disposition of the cause. In all other cases the right to allege and file exceptions to any ruling, order or direction of the court affords ample opportunity to all parties to obtain the adjudication of the court of last resort on every question which may be material to the determination of their rights.
In the case at bar it is clear that the defendant has no claim to a hearing as on a case reserved. No reservation was made of any question during the progress of the trial, and in the opinion of the presiding justice his rulings were not of so doubtful or important a nature as to require a reconsideration by the whole court. On the motion for a new trial his decision is final. Lowell Gas Light Co. v. Bean, 1 Allen, 274.
Judgment on the verdict.